Citation Nr: 0404939	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  98-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right facial 
strain.

2.  Entitlement to an effective date prior to January 6, 
1997, for a grant of service connection for a scar residual 
to a head laceration.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of entitlement to service connection for a right 
facial strain is being REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim for an earlier effective date for a 
grant of service connection, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for the claim's 
equitable disposition. 

2.  The RO first received a claim of entitlement to service 
connection for residuals of a head laceration on January 6, 
1997.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
January 6, 1997, for a grant of service connection for a scar 
residual to a head laceration, have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the issue decided herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, when the VCAA was enacted, the veteran's 
earlier effective date claim was already pending before VA.  

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Specifically, the Pelegrini Court noted that the statutory 
purpose was to ensure adequate notice at a time when a 
claimant "...often has not yet identified the evidence and 
information relevant to the claim", and cited the potential 
for prejudice in forcing a claimant to overcome an adverse 
determination, id. at 12, 13, and emphasized that in that 
particular case the absence of prejudice had not been 
demonstrated.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

Thus, the Board has considered whether the veteran would be 
prejudiced by deciding this claim without remanding to the RO 
for readjudication subsequent to issuance of further VCAA 
notification.  The Board notes that in a letter dated 
April 2001, the RO notified the veteran of the change in the 
law and indicated that it was developing and would reconsider 
his claim pursuant thereto.  As explained below, thereafter, 
the RO indeed undertook all development necessary to comply 
with the notification and assistance provisions of the VCAA.  
Accordingly, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Specifically, as required by the VCAA, the RO notified the 
veteran of the information needed to substantiate his claim 
for an earlier effective date for a grant of service 
connection and explained to him who was responsible for 
obtaining such information.  See 38 U.S.C.A. §§ 5102, 5103 
(West 2002).  For instance, in a rating decision dated March 
1998, a letter notifying the veteran of that decision, a 
statement of the case issued in December 1998, a letter dated 
April 2001, and a supplemental statement of the case issued 
in May 2003, the RO informed the veteran of the reasons for 
which his earlier effective date claim had been denied, the 
evidence it had obtained and considered in support of that 
claim, and the evidence the veteran still needed to submit to 
substantiate that claim, including evidence establishing that 
he filed a claim for service connection for residuals of a 
head laceration prior to January 6, 1997.  As well, the RO 
notified the veteran of all regulations pertinent to his 
claim, including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit additional 
evidence and to present additional argument in support of his 
claim.  Notably, in the supplemental statement of the case 
issued in May 2003, the RO included a recitation of the 
procedural history of the veteran's claim, the actions taken 
by the RO, the evidence received, the relevant laws and 
regulations, and, VA's duties to assist under 
38 C.F.R. § 3.159, with reference to the relevant VCAA cites 
in the United States Code.  After issuance of that 
supplemental statement of the case, the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of his claim.  The veteran has not, to date, 
submitted or identified additional evidence or argument in 
support of his effective date claim.  Moreover, the veteran's 
arguments focus on evidence already in the claims file and/or 
procedural concerns.  Thus, although poised to do so, there 
was no need for VA to assist the veteran in developing the 
claim pursuant to 38 U.S.C.A. § 5103A (West 2002).  

Finally, the Board emphasizes that any prior negative 
decisions issued by the RO have not been relied on by the 
Board.  Rather, the Board's decisions herein are based on a 
complete review of the evidentiary record, to include all 
medical evidence, favorable and unfavorable, and the 
veteran's oral and written testimony.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim for an earlier effective date for a 
grant of service connection, explained to him who was 
responsible for submitting such evidence, and attempted to 
obtain and develop all other evidence necessary for the 
claim's equitable disposition, the Board concludes that the 
veteran has been afforded adequate notice and assistance 
specific to the instant claim and that the decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran seeks an effective date of September 9, 1985 (the 
day following his separation from service), for the grant of 
service connection for a scar residual to a head laceration.  
He first argues that the scar was then present and that 
medical records showed that it was caused by an in-service 
injury.  He further asserts that nobody informed him of his 
eligibility for compensation for such a scar at the time of 
his discharge.

The law provides that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent 
to apply for a benefit under the laws administered by VA may 
be considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

If a claim is received within one year after separation from 
service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  Otherwise, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  

In this case the facts are clear:  The veteran did not file a 
claim for benefits within his initial post-service year and 
he does not argue otherwise.  Rather, the evidence 
establishes that the RO received the veteran's initial claim 
of entitlement to service connection for residuals of a head 
laceration on January 6, 1997.  There is no documentation in 
the record establishing that the veteran submitted a prior 
claim, formal or otherwise, for the same disability at any 
time prior to January 6, 1997.  Accordingly, under applicable 
statutory and regulatory provisions, an effective date prior 
to January 6, 1997, for a grant of service connection for a 
scar residual to a head laceration, may not be assigned.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The Board acknowledges the veteran's assertion that he was 
not properly advised of potential benefits at the time of his 
discharge.  

The provisions of 38 U.S.C.A. § 7722, as interpreted by the 
Court, require VA to inform individuals of their potential 
entitlement to VA benefits when (1) such individuals meet the 
statutory definition of "eligible veteran" or "eligible 
dependent," and (2) VA is aware or reasonably should be 
aware that such individuals are potentially entitled to VA 
benefits.  VA's duty to provide information and assistance to 
such individuals requires only such actions as are reasonable 
under the circumstances.  VAOPGCPREC 17-95 (June 21, 1995), 
published at 60 Fed. Reg. 43,188 (1995).  See also Smith 
(E.F.) v. Derwinski, 2 Vet. App. 429, 432 (1992) (The duty is 
not unlimited in scope and requires only what is reasonable 
under the circumstances).

In this case, although the veteran asserts his facial scar 
was present at discharge, the report of physical examination 
at separation is negative for note of such scar and 
specifically negative for note of any disabling residuals of 
the documented in-service head laceration.  As such, VA would 
have had no reasonable awareness that the veteran was 
entitled to benefits based on this disability.  

The veteran's assertion as to having received incomplete or 
improper guidance with respect to potential benefit 
entitlement, alone, is, in any case, insufficient to confer 
entitlement to the benefit sought on appeal.  To the extent 
that VA is required to inform appellants about basic 
eligibility or ineligibility for certain benefits, the remedy 
for breach of such an obligation cannot involve payment of 
benefits where statutory requirements for such benefits are 
not met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994).  
See also Shields v. Brown, 8 Vet. App. 346, 351 (1995) 
(holding that inaccurate advice does not create any legal 
right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).  Statutory and regulatory provisions are clear; an 
effective date of an award of disability compensation based 
on an original claim may not be prior to the date of receipt 
of the claim, unless such claim is received within the 
initial post-service year.  

Based on the findings noted above, the Board concludes that 
the criteria for entitlement to an effective date prior to 
January 6, 1997, for a grant of service connection for scar, 
residuals, head laceration, have not been met.  In so 
concluding, the Board considered the applicability of the 
benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as the preponderance of the 
evidence is against the veteran's claim, that claim must be 
denied.


ORDER

An effective date prior to January 6, 1997, for a grant of 
service connection for a scar residual to a head laceration, 
is denied.


REMAND

The veteran claims entitlement to service connection for a 
right facial strain.  VA has not yet satisfied its duty to 
assist the veteran in the development of his claim for 
service connection and thus additional development is 
necessary prior to the Board's appellate review.

First, the record reflects that there are outstanding medical 
records that need to be obtained in support of the veteran's 
claim.  During a VA examination conducted in August 2000, 
during which the veteran was being evaluated for headaches, 
one of the residuals of his in-service head laceration, the 
examiner noted that the veteran was being followed at a VA 
clinic in Colorado Springs and also that the veteran saw a 
Dr. Brasfield in Colorado Springs for primary care.  
Currently the claims file contains records from the Denver, 
Colorado VA facility but it does not appear that records from 
the Colorado Springs VA facility were requested.  Nor does it 
appear that the veteran was requested to submit or provide 
information to allow VA to obtain records from Dr. Brasfield.  
Given that such treatment records might be pertinent to the 
veteran's claim for service connection, VA should secure and 
associate them with the claims file.

Second, the law provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Assistance includes affording the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  

The veteran claims that he has multiple residuals of his in-
service head laceration, including headaches on the right 
side of his head, pain associated with the laceration scar, 
and a strain on the top and right side of his face and his 
upper jaw.  He asserts that the strain affects his nerves and 
muscles and causes right facial tics, pain, and a drawing or 
traction sensation from the right side of his face to the 
level of his right upper teeth.  

Physicians have confirmed multiple abnormalities associated 
with the in-service head laceration, including rare 
neurological type pain, headaches, intermittent throbbing 
cephalgia, a depressed area on the right front temporal 
skull, photosensitivity, scarring, tenderness to palpation, 
and sensitivity to hot and cold on the right forehead, orbit 
and cheek.  Based on these clinical findings, the RO service 
connected the veteran for two disabilities: a tender and 
painful scar and headaches.  The RO did so on the basis that 
these disabilities resulted from the in-service head 
laceration.  

As the record stands, however, the Board is unable to 
determine whether any of the other abnormalities noted by 
various physicians constitute symptoms of a right facial 
strain that should also be service connected.  No physician 
has specifically opined what, if any, additional diagnosis 
the veteran's complaints may be attributed to, and if so, 
whether any additionally diagnosed disability is related to 
the veteran's period of active service, specifically, his in-
service head laceration.  Thus, another examination is 
necessary.  

This case is REMANDED for the following development:

1.  VA should contact the veteran and ask 
him to provide Dr. Brasfield's full 
address in Colorado Springs, and the 
approximate dates of his treatment at the 
VA clinic in Colorado Springs and by Dr. 
Brasfield.  The RO should also ask the 
veteran to sign the appropriate forms 
authorizing the release of his treatment 
records. 

2.  VA should then request, obtain and 
associate with the claims file all 
records of the veteran's treatment at the 
VA clinic in Colorado Springs and by Dr. 
Brasfield in Colorado Springs.  If any of 
these records are unavailable, VA should 
document this fact in the record.  

3.  After having obtained all outstanding 
records, VA should afford the veteran a 
VA examination.  The purpose of this 
examination is to determine whether 
residuals of the veteran's in-service 
head laceration include a right facial 
strain or identifiable disability other 
than  headaches.  VA should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: 

(1) Record all current complaints and 
pertinent clinical findings associated 
with the veteran's in-service head 
laceration; 

(2) Opine whether any of those residuals 
include a facial strain on the right 
side; and if so 

(3) Indicate whether that facial strain 
is part of the veteran's service 
connected tender and painful scar, or 
headaches, or whether such instead 
represents a separate residual of that 
laceration.  

(4) Otherwise indicate whether any of the 
veteran's complaints are attributable to 
any diagnosed neurologic impairment.

(5) Provide a detailed rationale, with 
specific references to the record, for 
the opinions.  

4.  VA should then review the examination 
report to ensure that it complies with 
the previous instruction.  If the report 
is deficient in any regard, VA should 
undertake immediate corrective action.
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Following the above, the RO should 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing 
regulations, in particular 38 C.F.R. 
§ 3.159(b) (2002) is completed, consistent 
with all governing legal authority.  

6.  Thereafter, VA should readjudicate 
the veteran's service connection claim 
based on all of the evidence of record.  
If the RO denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the ultimate disposition of this claim.  The veteran is free 
to submit any additional argument or evidence he wishes to 
have considered in connection with his appeal; however, he is 
not required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



